                                            Case 4:18-cv-07228-HSG Document 35 Filed 11/23/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DANIEL RAY LOYD,                                 Case No. 18-cv-07228-HSG
                                   8                    Petitioner,                          ORDER DENYING DUPLICATIVE
                                                                                             REQUEST FOR EXTENSION OF TIME
                                   9              v.                                         TO FILE TRAVERSE; DENYING
                                                                                             WITHOUT PREJUDICE REQUEST
                                  10        WARDEN NEILL MCDOWELL,                           FOR LEAVE TO AMEND PETITION
                                  11                    Respondent.                          Re: Dkt. Nos. 33, 34
                                  12
Northern District of California
 United States District Court




                                  13           Petitioner filed the above-titled pro se petition for a writ of habeas corpus pursuant to 28
                                  14   U.S.C. § 2254, challenging the validity of a judgment obtained against him in state court.1 Now
                                  15   pending before the Court are Petitioner’s motion for leave to file an amended petition (Dkt. No.
                                  16   33) and request for an extension of time to file his traverse (Dkt. No. 34.
                                  17                                               DISCUSSION
                                  18   I.      Request for Leave to File an Amended Petition
                                  19           The operative petition (Dkt. No. 1) challenges Petitioner’s 2016 Lake County Superior
                                  20   Court conviction for first-degree murder, use of a firearm, being a felon in possession of a firearm,
                                  21   attempted robbery and the sentence of life without parole. Dkt. No. 1. The Court found that this
                                  22   petition stated the following cognizable claims: (1) the trial court erred by failing to correctly
                                  23   instruct the jury on the causation required for felony-murder and for failing to instruct the jury that
                                  24   if the felony-murder rule did not apply, the murder charge was governed by the provocative act
                                  25

                                  26   1
                                         Warden Spearman is currently the named respondent in this action. In accordance with Rule
                                  27   25(d) of the Federal Rules of Civil Procedure and Rule 2(a) of the Rules Governing Habeas
                                       Corpus Cases Under Section 2254, the Clerk of the Court is directed to substitute Neil McDowell,
                                  28   the current warden of Ironwood State Prison, in place of the previously named respondent because
                                       Warden McDowell is Petitioner’s current custodian.
                                           Case 4:18-cv-07228-HSG Document 35 Filed 11/23/20 Page 2 of 4




                                   1   murder rule; (2) the trial court erred by failing to instruct the jury on lesser-included offenses;

                                   2   (3) the trial court erred in failing to read to the jury defense counsel’s closing argument regarding

                                   3   proximate cause as requested by the jury; (4) the trial court erred by admitting Petitioner’s

                                   4   custodial statement made after he invoked his right to counsel; (5) trial counsel rendered

                                   5   ineffective assistance on multiple grounds; and (6) trial counsel’s errors resulted in cumulative

                                   6   error. Dkt. No. 10.

                                   7          On October 2, 2020, Petitioner filed a separate pro se petition for a writ of habeas corpus

                                   8   pursuant to 28 U.S.C. § 2254 in the Central District of California2 which challenged the same

                                   9   conviction challenged in this action, but alleged a new claim for federal habeas relief: the denial

                                  10   of right to counsel, which Petitioner distinguishes from the denial of effective assistance of

                                  11   counsel. Loyd v. McDowell, C No. 20-cv-07695 HSG (“Loyd II”), Dkt. No. 1 (filed Oct. 2, 2020).

                                  12   On October 26, 2020, the Central District of California transferred this action to this district,
Northern District of California
 United States District Court




                                  13   finding that venue for this action was proper in the district of Petitioner’s conviction, specifically

                                  14   the Northern District of California. Loyd II, Dkt. No. 4 (filed on Oct. 26, 2020). Because this

                                  15   action was already pending, the Court administratively closed Loyd II, and construes the petition

                                  16   filed in Loyd II as a motion for leave to file an amended petition. See Woods v. Carey, 525 F.3d

                                  17   886, 887–90 (9th Cir. 2008) (when pro se petitioner files new petition in the district court where

                                  18   an earlier-filed petition is still pending, district court must construe new petition as motion to

                                  19   amend the pending petition rather than as unauthorized second or successive petition).

                                  20          The Court DENIES Petitioner’s motion for leave to file the petition docketed at Dkt. No.

                                  21   33 as the first amended petition. An amended petition generally constitutes waiver of any omitted

                                  22   claims that had been presented in prior petitions. See Sechrest v. Ignacio, 549 F.3d 789, 804 (9th

                                  23   Cir. 2008). Thus, the filing of a new petition cancels out and waives any claims from the old

                                  24   petition. Id. The proposed amended petition docketed at Dkt. No. 33 would constitute a waiver of

                                  25   the claims already found cognizable. The Court presumes that Petitioner seeks to proceed on both

                                  26

                                  27   2
                                         At the time that Petitioner filed Loyd II, he was incarcerated at Ironwood State Prison, which is
                                  28   located in Blythe, California, which is in the Central District of California. See Loyd II, Dkt. No.
                                       1 at 1.
                                                                                          2
                                             Case 4:18-cv-07228-HSG Document 35 Filed 11/23/20 Page 3 of 4




                                   1   the six cognizable claims set forth in the operative petition and the claim of denial of counsel set

                                   2   forth in the petition docketed at Dkt. No. 33. Accordingly, Petitioner’s motion for leave to file the

                                   3   petition docketed at Dkt. No. 33 as the first amended petition is DENIED without prejudice to

                                   4   filing an amended petition that contains both the six claims already found cognizable and the

                                   5   claim of denial of counsel. Within twenty-eight (28) days of the date of this order, Petitioner shall

                                   6   file an amended petition containing all his claims for federal habeas relief related to his 2016 Lake

                                   7   County Superior Court conviction. Failure to file an amended petition in accordance with this

                                   8   order will result in Dkt. No. 1 remaining the operative petition.

                                   9   II.      Request for Extension of Time to File Traverse

                                  10            Petitioner has recently filed a duplicative request for an extension of time to file his

                                  11   traverse. Dkt. No. 34. This request is DENIED as moot. This request renews the request for an

                                  12   extension of time docketed at Dkt. No. 30. That request was granted in the Court’s November 2,
Northern District of California
 United States District Court




                                  13   2020 order. Dkt. No. 32. Petitioner’s traverse is due February 2, 2021.

                                  14                                               CONCLUSION

                                  15            For the reasons set forth above, the Court orders as follows.

                                  16            1.     The Court DENIES Petitioner’s motion for leave to file the petition docketed at

                                  17   Dkt. No. 33 as the first amended petition without prejudice to filing an amended petition that

                                  18   contains both the six claims already found cognizable and the claim of denial of counsel. Within

                                  19   twenty-eight (28) days of the date of this order, Petitioner shall file an amended petition

                                  20   containing all his claims for federal habeas relief related to his 2016 Lake County Superior Court

                                  21   conviction. Failure to file an amended petition in accordance with this order will result in Dkt.

                                  22   No. 1 remaining the operative petition.

                                  23            2.     The Court DENIES as moot Petitioner’s duplicative request for an extension of

                                  24   time to file his traverse. Dkt. No. 34. That request was granted in the Court’s November 2, 2020

                                  25   order. Dkt. No. 32. Petitioner’s traverse is due February 2, 2021.

                                  26            3.     The Clerk of the Court is directed to substitute Neil McDowell, the current warden

                                  27   of Ironwood State Prison, in place of the previously named respondent because Warden McDowell

                                  28   is Petitioner’s current custodian.
                                                                                           3
                                          Case 4:18-cv-07228-HSG Document 35 Filed 11/23/20 Page 4 of 4




                                   1         This order terminates Dkt. Nos. 33, 34.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/23/2020

                                   4                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       4
